[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO COMPEL ARBITRATION
After a hearing, the court finds as follows:
Defendant B.E.T, Inc. shall proceed to arbitration in accordance with its lease dated March 31, 1988, paragraph 23.
Defendant T.A.T., Inc. shall proceed to arbitration in accordance with its lease dated 1986, paragraph 23. The arbitrators shall decide whether or not such lease has been superseded by the March 31, 1988 lease between the plaintiff and B.E.T., Inc.
The plaintiff's motion to compel Edward Tirone, Jr. individually to proceed to arbitration is denied. He signed the 1988 lease as an agent for B.E.T., Inc. He signed the 1986 lease as agent for T.A.T., Inc. Neither lease was signed by him individually.
FRANCES ALLEN SENIOR JUDGE CT Page 2296